Order entered February 4, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00705-CV

                               CITY OF DALLAS, Appellant

                                              V.

                             BRIAN LONCAR, ET AL., Appellees

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-09-06753-C

                                          ORDER
       The Court has before it appellees’ January 30, 2013 unopposed second motion for

extension of time to file their brief. The Court GRANTS the motion and ORDERS appellees to

file their brief by February 14, 2013. No further extensions will be granted absent a showing of

exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE